Title: From John Adams to Timothy Pickering, 7 November 1799
From: Adams, John
To: Pickering, Timothy



Sir
Trenton November 7. 1799

I have just now, recd. your favour of the 6th. I am glad Mr. Winchester has accepted his Commission. I return your Sons Extract from Liancourts Travels. Who could have put into his head, falsehoods so absurd and so gross? It could not be Simcoe. Absurd as he often was he could not have been guilty of this folly which is almost too palpable for our own Jacobinical Prints. Why have We no Copy of the Dukes Work in America. I expect We shall all have a share of his “Accuracies” in these or some subsequent Volumes of his Travels.
I am sir your very humble servant.

John Adams